DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 06/02/2022. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 

The applicant argues:
Applicant respectfully disagrees that the references of record, either alone or in combination, teach, disclose, or suggest, each and every feature of claim 1. Nevertheless, without acquiescing to the propriety of the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections and solely for purposes of expediting prosecution, Applicant hereby amends the claims as presented above to further distinguish the claims over Pongratz.

The examiner respectfully disagrees:
 The new amendments are obvious modifications of the original application. As shown in the office action these new amendments can still be taught by the prior art on record.

The limitations in questions have all been addressed as stated above

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pongratz et al. (US 2013/0200207 A1).


Claim 1. Pongratz et al. disclose an aircraft (read as the base aircraft has at least one surveillance radar unit directed down toward the earth's surface [0028]. FIG. 1-15) comprising: 
a vessel checker configured to compare one or more first marine vessel detected by a marine search radar with a marine vessels transmitting data with an automatic identification system (read an …to continuously observe an area on the earth's surface, for example, a part of an overland or maritime route using a base aircraft flying at a great elevation and its on-board observation system, and to monitor the traffic along this route … automatic ship's identification system (AIS), with which it is possible to identify ships on the basis of a transponder code [0038-0039]), and extract one or more marine vessels not transmitting data in the automatic identification system from the one or more first marine vessels detected by the marine search radar to identify the one or more marine vessels as one or more suspicious vessel candidates (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]); 
an image generator configured to begin to generate one or more images of the one or more suspicious vessel candidates after the aircraft approaches the one or more suspicious vessel candidates in a case where the vessel checker extracts the one or more marine vessels to identify the one or more marine vessels as the suspicious vessel candidate (read as Ships whose activities give rise for concern due to a lack of clarity in the identification or due to their behavior can also be surveilled continuously at short distances by day and night using high-resolution optical sensors provided on board the base aircraft, so that their intentions can be assessed more reliably [0043]); 
an appearance determining unit configured to determine whether each of the one or more suspicious vessel candidates in the one or more images has an appearance characteristic of a suspicious vessel (read as If a ship still cannot be identified even with such a radar device, then the drone can fly toward the target ship at a high altitude (for example, up to max. 40 km distance) and record a specific multispectral image signature of the target ship using a high-resolution imaging multispectral telescopic camera that operates in the near infrared range (NIR) and is provided on board the base aircraft. This multispectral image signature can then be compared with data on reference signatures kept in a database using an automatic image recognition method, which thus allows identification in this way [0042]); and 
an information transmitter configured to begin to transmit, to an external apparatus, information indicating that at least one of the one or more suspicious vessel candidates has the appearance characteristic of the suspicious vessel (read as the data acquired by the on-board sensors on the aircraft is transmitted to the control station over the data link system for further analysis [0046]) in a case where the appearance determining unit determines that the at least one of the one or more suspicious vessel candidates in the one or more images has the appearance characteristic of the suspicious vessel (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).
Pongratz et al. do not explicitly disclose some of the details like using the term “suspicious vessel candidates”, although the term “suspicious” is not explicitly defined. However, such kind of details are obvious description of similar ideas disclosed by Pongratz et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Pongratz et al. in order to realize expected  results of the claimed invention. Especially the idea of monitoring and identifying  ship vessels. Such feature is vital to secure maritime navigation.

Claim 2. The aircraft according to Claim 1, Pongratz et al. disclose, 
the aircraft further comprising a route deriver configured to derive a flight route for approaching the suspicious vessel candidates including a route on which the aircraft consumes a lowest amount fuel for approaching the one or more suspicious vessel candidates and a route on which the aircraft flies in a circle above each of the one or more suspicious vessel candidate after the aircraft approaches corresponding one of the one or more suspicious vessel candidates respectively, wherein the image generator is configured to begin to generate the one or more images after the aircraft approaches the one or more suspicious vessel candidates in accordance with the flight route for approaching the one or more suspicious vessel candidates (read as the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041].).

Claim 3. The aircraft according to Claim 1, Pongratz et al. disclose, 
wherein a determination criterion of the appearance determining unit is adjusted on a basis of an identification result that is obtained by the external apparatus and indicates whether the suspicious vessel candidate is a suspicious vessel (read as the ground stations have analysis systems on which corresponding computer programs are run, analyzing the data received from the aircraft via the data links and picked up by their sensors [0052]. The analysis performed by the ground station must be used to further identify the suspicious vessel.).

Claim 4. The aircraft according to Claim 2, Pongratz et al. disclose, 
wherein a determination criterion of the appearance determining unit is adjusted on a basis of an identification result that is obtained by the external apparatus and indicates whether the suspicious vessel candidate is the suspicious vessel (read as  in the future, all ships that carry their own AIS transponder can be queried for their ship passage data by means of the flying AIS base stations, which can cover a large area (distances up to 500 km) in the surveilled area. This data may be sent from the base aircraft to the ground control station for comparison with the data link, embodied as a broadband data link, and the control station then relays this data further to central AIS office. Movement profiles (tracking files) can also be created for ships at sea in this way, so it is possible to ascertain whether a ship has departed from its planned route, which might infer a hijacking by pirates [0053]).

Claim 5. The aircraft according to Claim 1, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether each of the one or more suspicious vessel candidates has a behavioral characteristic of the suspicious vessel on a basis of a course of each of  the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 6. The aircraft according to Claim 2, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 7. The aircraft according to Claim 3, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 8. The aircraft according to Claim 4, Pongratz et al. disclose, 
further comprising: 
a behavior determining unit configured to determine whether the suspicious vessel candidate has a behavioral characteristic of the suspicious vessel on a basis of a course of the suspicious vessel candidate (read as In a step which goes farther than that, ships that have not been identified as harmless and are entering a defined protection area of the maritime region being monitored [0043]).

Claim 9. Pongratz et al. disclose an aircraft comprising circuitry (read as the base aircraft has at least one surveillance radar unit directed down toward the earth's surface [0028]. FIG. 1-15)  configured to compare one or more first a marine vessels detected by a marine search radar with one or more second marine vessel transmitting data (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]) with an automatic identification system (read an automatic ship's identification system (AIS), with which it is possible to identify ships on the basis of a transponder code [0039]), and extract one or more marine vessels not transmitting data in the automatic identification system from the one or more first marine vessels detected by the marine search radar to identify the one or more marine vessels as one or more suspicious vessel candidates, begin to generate one or more images the one or more suspicious vessel candidates vessel (read as If a ship still cannot be identified even with such a radar device, then the drone can fly toward the target ship at a high altitude (for example, up to max. 40 km distance) and record a specific multispectral image signature of the target ship using a high-resolution imaging multispectral telescopic camera that operates in the near infrared range (NIR) and is provided on board the base aircraft. This multispectral image signature can then be compared with data on reference signatures kept in a database using an automatic image recognition method, which thus allows identification in this way [0042]) after the aircraft approaches the one or more suspicious vessel candidates in a case where a vessel checker extracts the one or more marine vessels to identify the one or more marine vessels as the suspicious vessel candidate (read as If ships that do not enable AIS identification or for which there is doubt as to the identity of the AIS identification received are detected by an on-board radar system on the base aircraft, then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]), 
determine whether each of the one or more suspicious vessel candidates in the one or more images has an appearance characteristic of a suspicious vessel (read as then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]), and 
begin to transmit, to an external apparatus, information indicating that at least one of the one or more suspicious vessel candidates (read as the data acquired by the on-board sensors on the aircraft is transmitted to the control station over the data link system for further analysis [0046]) has the appearance characteristic of the suspicious vessel in a case where an appearance determining unit determines that the at least one of the one or more suspicious vessel candidates in the one or more images has the appearance characteristic of the suspicious vessel (read as then the base aircraft can fly over the target ship directly at high altitude and can measure a specific height signature using an imaging precision radar altimeter [0041]).
Pongratz et al. do not explicitly disclose some of the details like using the term “suspicious vessel candidates”, although the term “suspicious” is not explicitly defined. However, such kind of details are obvious description of similar ideas disclosed by Pongratz et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Pongratz et al. in order to realize expected  results of the claimed invention. Especially the idea of monitoring and identifying  ship vessels. Such feature is vital to secure maritime navigation.

Claim 10. The aircraft according to Claim 1, Pongratz et al. disclose, 
wherein the image generator is configured to generate the one or more images of the one or more suspicious vessel candidates by photographing each of the one or more suspicious vessel candidates from a plurality of angles (read as This rapid single image sequence makes it possible to use the camera according to the invention to scan a large search volume, i.e., to cover large viewing angles both horizontally and vertically in rapid sequence, so that the camera scans conducted in this way ensure a high reliability for detection of moving objects that emits light [0287]).

Claim 11. The aircraft according to Claim 10, Pongratz et al. disclose, 
wherein the image generator is configured to generate the one or more images of the one or more suspicious vessel candidates by photographing (read as If a ship still cannot be identified even with such a radar device, then the drone can fly toward the target ship at a high altitude (for example, up to max. 40 km distance) and record a specific multispectral image signature of the target ship using a high-resolution imaging multispectral telescopic camera that operates in the near infrared range (NIR) and is provided on board the base aircraft. This multispectral image signature can then be compared with data on reference signatures kept in a database using an automatic image recognition method, which thus allows identification in this way [0042]) each of the one or more suspicious vessel candidates from a plurality of angles (read as This rapid single image sequence makes it possible to use the camera according to the invention to scan a large search volume, i.e., to cover large viewing angles both horizontally and vertically in rapid sequence, so that the camera scans conducted in this way ensure a high reliability for detection of moving objects that emits light [0287]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646